DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/21 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-3, 5, 7, 9, 11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Uyama et al (US 2013/0005835 hereafter Uyama) in view of Brissette et al (WO 2013/169506 hereafter Brissette) and Nakashima et al (US 2015/0335471 hereafter Nakashima).
Uyama discloses a cosmetic composition in the form of an oil-in-water emulsion comprising an at least C16 fatty alcohol, an anionic surfactant of formulation (I): RCOY(CH2)nSO3M, where R can be a saturated or unsaturated fatty acid with up to C22, Y can be -O- or -NR1- where R1 is a C1-3 alkyl group, M can be an alkyl group, hydrogen or alkaline earth metal and n is an integer for 1-3 [0030-0034].  The formulation further comprises at least an oil [0057]; a hydrophilic solvent such as water [0050], where the components are blended in preferable ratios and concentrations [0040-0042, 0046-0049, 0056].  The anionic surfactant is present in concentration from 0.01-2.0 wt% and the fatty alcohol is present about 0.1-20 wt %, which overlaps the ratio of the instant claims [0026-0027, 0040-0042].  The fatty alcohol can blend alcohols with different carbon atoms, for example a C18 stearyl alcohol and cetyl alcohol [0023-0025]. The blend of alcohols is present in a concentration ratio of 0.3:1.1, which covers the ratio of the instant claims [Example 1].  The preferred anionic surfactant is N-stearoyl-N-methyltaurate, preferable sodium salt [0038].  The oils include silicone oils present at about 5-30 wt% [0063-0064].  While not explicitly recited as waxes, paraffin is also disclosed for inclusion in the formulation [0060].  Further, waxes are listed as components E, where there are multiple components and are present from 1-10% [ Table 1,2].  It is reasonable to assume they would be present in the same concentrations as the oils. The formulation is formed by blending the ingredients into a heated mixture at a temperature of 90o-95oC, where the hydrophilic phase is added at a temperature of 80oC [0080-0082].
While the reference discloses the formation of a cosmetic formulation comprising a fatty alcohol, anionic surfactant, oil, water and a suggestion of waxes, the reference does not explicitly recite 
Brissette discloses a cosmetic formulation that can be applied to the skin comprising silicone waxes, fatty alcohols, ionic surfactants in the form of oil-in-water emulsion [abstract, 0023, 0033, 0065].  The anionic surfactant can comprise N-acyl-methyltaurates [0054].  The fatty alcohols are a blend of C16 and C18 alcohols such as cetostearyl alcohol [0076].  The hydrophilic phase is added at the temperature of 80oC [0076].  It would have been obvious to include these components into the similarly functioning Uyama cosmetic as they solve the same problems. 
While the Uyama reference discloses the formation of a cosmetic formulation comprising a fatty alcohol, anionic surfactant, oil, water and a suggestion of waxes, the reference does not explicitly recite the haze value of the formulation when applied. The value is a result of an arrangement of the compositional components as seen in the Nakashima patent.
Nakashima discloses a topical formulation applied as an adhesive patch to the skin [abstract].  The adhesive formulation when applied to a support substrate has a mean haze value above 80%, preferably 90% when applied to a polyethylene film [0010, 0021-0022].  The formulation comprises 20-40% C18 fatty alcohol such as stearyl alcohol, and 0.2-3% anionic surfactant [0017-0018].  The formulation comprises at least one oil about 40% [0038].  The formulation can comprise at least a wax [0017].  It would have been obvious that these ingredients combined in a comparable means as seen in Uyama to achieve a haze value good for blending and concealing skin. 
It would have been obvious to combine the prior art with an expected result of a stable cosmetic formulation. It would have been obvious to follow the suggestions of Uyama to include both waxes and oils into the formulation as look to Brissettee to include both compounds into a formulation for the skin. It would have been obvious that these ingredients combined in a comparable means as seen in Uyama to achieve a haze value good for blending and concealing skin.  The combination provides 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 7, 9, 11 and 13-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Nakashima was added to address the haze value limitations.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618